UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4512



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL BRISTOL HARRINGTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-02-72)


Submitted:   November 24, 2003         Decided:     December 18, 2003


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Randall Stuart Galyon, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Bristol Harrington pled guilty to distributing 54.3

grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000).    The district court sentenced Harrington to 298 months of

imprisonment, to be followed by a five-year term of supervised

release.    (R. 17).   In his plea agreement, Harrington waived the

right to appeal his conviction and sentence, except on the grounds

of ineffective assistance of counsel, prosecutorial misconduct

unknown at the time of the guilty plea, and a sentence in excess of

the statutory maximum or based on an unconstitutional factor, such

as race, religion, ethnicity, or gender.

     Harrington’s counsel filed a brief pursuant to Anders v.

California,   386   U.S.   738    (1967),   stating   that   there   were   no

meritorious grounds for appeal but raising the issue of whether the

district court erred in sentencing Harrington to 298 months of

imprisonment.   Harrington was advised of his right to file a pro se

supplemental brief but has declined to do so.         We have reviewed the

record and conclude that Harrington knowingly and voluntarily

waived the right to appeal his sentence and that none of the

exceptions to Harrington’s waiver of his appellate rights are

applicable in this case.         See United States v. Wessels, 936 F.2d

165, 168 (4th Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53

(4th Cir. 1990).




                                      2
     In    accordance   with   the   requirements       of   Anders,    we   have

reviewed    the   entire   record    in   this   case   and   have     found   no

meritorious issues for appeal. Accordingly, we affirm Harrington’s

conviction and sentence.       This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.           If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       AFFIRMED




                                      3